Motion for a stay and for leave to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellant’s points with this court on or before November 3, 1960, with notice of argument for November 15, 1960, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.